DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/21 has been entered.

Specification
The substitute specification filed 4/24/21 regarding paragraph [0030] has been entered.
The substitute specification filed 4/24/21 regarding paragraph [0051] namely reciting “which are different in configuration and application from the technology of the present disclosure” has been entered because it corrects an obvious typographical error.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all dependent claims 2-11, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “such that Ru and the selected at least one element in the hard mask enhance etching selectivity and light transmittance, respectively” is indefinite because:
 (a) it is not clear what “etching selectivity” is claimed. Etching selectivity is defined only if two materials are defined. There is no other material defined in the claim to justify an etching selectivity. Is applicant claiming an etching selectivity relative to the material itself or is the applicant claiming an etching selectivity relative to an undefined non-existing material. 
(b) It is not clear what reference point the “enhancing light transmittance” is measured from.  Is applicant claiming “enhancing light transmittance” as compared to the film as deposited or is the applicant claiming “enhancing light transmittance” as compared to another unclaimed material?
In addition the term “the hard mask is capable of being removed by wet etching” is indefinite because it is not clear if the hard mask is removed or not, it appears that any hard mask is capable of being removed by wet etching providing the etching method is properly selected. So, what is meant by “the hard mask is capable of being removed by wet etching”?
Furthermore, the term “the hard mask becomes unnecessary after patterning an etching-target film” is indefinite because it is not clear what is meant by “unnecessary”. Why use a film if the film 
Finally the limitation “the film is removed by the wet etching” is indefinite because it is not clear if the applicant is claiming a hard mask or if the applicant is claiming a method of removing the hard mask.
Applicant is reminded that It has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitations. And patentability in a product by process claim is based on the final composition and not the method by which it was made or removed.  

Claim 12 and dependent claim 13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “such that Ru and the selected at least one element in the hard mask enhance etching selectivity and light transmittance, respectively” is indefinite because it is not clear what reference point the “enhancing light transmittance” is measured from.  Is applicant claiming “enhancing light transmittance” as compared to the film as deposited or is the applicant claiming “enhancing light transmittance” as compared to another unclaimed material?
In addition the term “the hard mask is capable of being removed by wet etching” is indefinite because it is not clear if the hard mask is removed or not, it appears that any hard mask is capable of 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (US 20150179205 A1) as evidenced by Tan et al. (US 2015/0280113 A1) or as evidenced by Tanwar (US 20140187036 A1).
Regarding claims 1, 3, 8, 11, Takizawa discloses a pattern formation method including a layer 2 (Fig. 1C) or layer 23 (Figs. 4A to 4E). Takizawa teaches [0156] The layer to be processed Ru, Pd, Ag, Au, Hf, Ta, W, Ir, and Pt, and can be made of alloys and compounds thereof. An alloy is made of at least two types of materials selected from the above group. Also, a compound is selected from, e.g., an oxide, nitride, boride, and carbide. In this case, it is possible to select the material of a metal microparticle film to be formed on the layer to be processed and a mask layer material capable ensuring an etching selectivity to projection pattern dimensions, and appropriately determine the film thickness.
	Figs. 4D-4G clearly show that layer 23 is used as a mask to etch sub-layer22. Layer 23 is hard which makes it a hard mask.
	In addition, Takizawa also discloses [0023] FIG. 13 is a photograph showing an upper-surface SEM image of a metal microparticle mask according to the embodiment; [0088] Also, in the method according to the embodiment, materials can be selected from a broad range without being restricted by the protective group material or solvent species when synthesizing metal microparticles. In addition, a manufacturing method capable of simultaneously satisfying a microparticle mask, the assurance of narrow spacings, the increase in processing margin, and the suppression of the deterioration of the pitch variation is provided, and a microparticle mask can be formed by applying the process.
[0150] In the first to eighth embodiments, the metal microparticle material is selected from the group consisting of, e.g., C, Pt, Ni, Pd, Co, Al, Ti, Ce, Si, Fe, Au, Ag, Cu, Ta, Zr, Zn, Mo, W, and Ru, and it is also possible to apply an oxide of each element, a nitride of each element, and a compound of two or more elements.
	The metal microparticles of Takizawa are hard making them a hard mask.
It is noted that Takizawa does not expressly disclose the specific combination of Ru with Ti, Zr, Hf, V, Nb, Ta, Mo, W, or Si, However Takizawa disclosure of the group consisting of Al, C, Si, Ti, V, Cr, Mn, Co, Ni, Cu, Fe, Zn, Ga, Zr, Nb, Mo, Ru, Pd, Ag, Au, Hf, Ta, W, Ir, and Pt, and can be made of alloys and compounds thereof encompasses applicant’s claimed compositions. 
	Therefore, it would have been obvious to one of ordinary skill in the art to combine Ru with any of the elements cited by Takizawa including Ti, Zr, Hf, V, Nb, Ta, Mo, W, or Si, their alloys and compounds including an oxides, nitrides, borides, and carbides because Takizawa at least suggests such compounds. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
The mask of Takizawa enhances etching selectivity since the mask is not etched but the material exposed by the mask pattern is etched. Takizawa teaches [0007] Although metal microparticles are formed by various materials, microparticles using a noble-metal material are 
It is noted that Takizawa does not expressly disclose the hard mask 24 +23 is etched by wet etching. However, one of ordinary skill in the art of etching, at the time the invention was filed, would know that there are only two possibilities for etching a material they are wet etching and dry etching as evidenced by Tan et al. (US 2015/0280113 A1) who discloses in his claim 4 “the etching the Ru containing layer provides a wet etch” or as evidenced by Tanwar (US 20140187036 A1) who discloses in his claim 5, “The method according to claim 1, the etching the Ru layer comprising performing a wet etch”. The references of Tan et al. (US 2015/0280113 A1) or Tanwar (US 2014/0187036 A1) are used only as evidence the Ru containing layers are conventionally wet etched.
Therefore, it would have been obvious to one of ordinary skill in the art of etching, at the time the invention was filed, to try both dry and wet etching and select any one of the two methods. Applicant did not claim any specifics whatsoever about the wet etching.  The claim would have been obvious because the substitution of one known etching for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the method/product not of innovation but of ordinary skill and common sense.


Regarding claim 2, Takizawa discloses [0176] The mask layer can have a thickness equal to or smaller than the radius of the metal microparticles in order to accurately transfer the microparticle projection pattern. This is so because if a layer having a thickness larger than the radius of the microparticles is processed, the aggregation of the microparticles during etching as will be described later becomes significant, and the transfer accuracy deteriorates. When a few ten-nm class pattern is assumed, a practical thickness is desirably 1 to 10 nm. 
Regarding claim 4-6, 9-10,  [0185] This transfer layer can be appropriately selected from various materials by taking account of the etching selectivity to the metal microparticle material and mask layer material. When determining a combination of the mask materials, metal materials corresponding to an etching solution or etching gas can be selected. When combining materials by assuming dry etching, examples are C/Si, Si/Al, Si/Ni, Si/Cu, Si/Mo, Si/MoSi.sub.2, Si/Ta, Si/Cr, Si/W, Si/Ti, Si/Ru, and Si/Hf in the order of the mask layer/transfer layer from the substrate side, and Si can be replaced with SiO.sub.2, Si.sub.3N.sub.4, SiC, or the like. It is also possible to select multilayered structures such as Al/Ni, Al/Ti, Al/TiO.sub.2, Al/TiN, Cr/Al.sub.2O.sub.3, Cr/Ni, Cr/MoSi.sub.2, Cr/W, GaN/Ni, GaN/NiTa, GaN/NiV, Ta/Ni, Ta/Cu, Ta/Al, and Ta/Cr. Note that the stacking order of these various mask materials can be changed 
As to claim 12, Takizawa discloses a pattern formation method includes steps of forming a layer to be processed on a substrate, forming a metal microparticle layer by coating the layer to be processed with a metal microparticle coating solution containing metal microparticles and a solvent, reducing a protective group amount around the metal microparticles by first etching, forming a protective layer by exposing the substrate to a gas containing C and F and adsorbing the gas around the metal microparticles to obtain a projection pattern, and transferring the projection pattern to the layer to be processed by second etching (abstract). The microparticles of Takizawa are forming a pattern on the hard mask formation-purpose film to form a hard mask, and Takizawa discloses etching the etching-target film through the hard mask.

Claim Rejections - 35 USC § 103
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (US 20150179205 A1) as applied to claims 1-12 above and as evidenced by Wikipedia’s definition of an aligner found in the internet page: (https://en.wikipedia.org/wiki/Aligner#:~:text=An%20aligner%2C%20or%20mask%20aligner,mask%20and%20onto%20the%20photoresist.&text=There%20are%20several%20distinct%20generations%20of%20aligner%20technology).

However, optical aligners are routinely used in semiconductor patterning as evidenced by Wikipedia’s definition of a mask aligner citing: An aligner, or mask aligner, is a system that produces integrated circuits (IC) using the photolithography process. It holds the photomask over the silicon wafer while a bright light is shone through the mask and onto the photoresist. The "alignment" refers to the ability to place the mask over precisely the same location repeatedly as the chip goes through multiple rounds of lithography. Aligners were a major part of IC manufacture from the 1960s into the late 1970s, when they began to be replaced by the stepper.
There are several distinct generations of aligner technology. The early contact aligners placed the mask in direct contact with the top surface of the wafer, which often damaged the pattern when the mask was lifted off again. Used only briefly, proximity aligners held the mask slightly above the surface to avoid this problem, but were difficult to work with and required considerable manual adjustment. Finally, the projection aligner, introduced by Perkin-Elmer in 1973, held the mask entirely separate from the chip and made the adjustment of the image much simpler. Through these stages of development, yields improved from perhaps 10% to about 70%, leading to a corresponding reduction in chip prices.
The stepper is similar to an aligner in concept, but with one key difference. The aligner uses a mask that holds the pattern for the entire wafer, which requires large masks. The stepper uses a mask for only a single chip on the wafer, and steps across the surface to repeat the pattern. This reduces mask costs dramatically and allows a single wafer to be used for 
Therefore, it would have been obvious to understand that Takizawa must have used an optical mask aligner in his fabrication process in order to precisely align his mask with other features on the substrate.
One of ordinary skill in the art would have been motivated to use an optical mask aligner in the fabrication process of Takizawa in order to have the ability to place the mask over precisely the same location repeatedly as the chip goes through multiple rounds of lithography, as suggested by Wikipedia.

Response to Arguments
Applicant's arguments filed 6/24/21 have been fully considered but they are not persuasive. The instant office action has been updated/re-written to address all claim amendments as well as all applicant’s arguments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        
/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713